Citation Nr: 1217458	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Portland, Oregon.  A transcript of the hearing has been associated with the claims file.

Regarding the claim of entitlement to service connection for peripheral neuropathy, the RO denied service connection for that disability without limitation of anatomical location.  At the December 2011 Board personal hearing, the Veteran clarified that his claim for service connection was only for peripheral neuropathy that affected the toes of both feet; therefore, the issue has been characterized as one for service connection for peripheral neuropathy of the lower extremities.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

3.  The Veteran did not sustain an injury or disease of the endocrine system in service.

4.  Symptoms of diabetes mellitus were not chronic in service.

5.  Symptoms of diabetes mellitus were not continuous after service. 

6.  Symptoms of diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

7.  The Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.

8.  The Veteran did not sustain an injury or disease of the nerves of the lower extremities in service.

9.  Symptoms of peripheral neuropathy of the lower extremities were not chronic in service.

10.  Symptoms of peripheral neuropathy of the lower extremities were not continuous after service.

11.  Peripheral neuropathy of the lower extremities did not manifest to a compensable degree within a year of separation from service.

12.  The Veteran's currently diagnosed peripheral neuropathy of the lower extremities is not etiologically related to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for peripheral neuropathy of the lower extremities t are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely February 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Veteran has not been afforded VA medical examinations with respect to the claims decided herein; however, the Board finds that VA examinations are not necessary in order to decide this claims.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates no in-service injury or disease of the endocrine system or nerves of the lower extremities, including no event of in-service herbicide exposure, or even chronic symptoms of diabetes or peripheral neuropathy of the lower extremities in service, and shows that the Veteran did not manifest symptoms of either diabetes mellitus or peripheral neuropathy for many years after service, there is no duty to provide a VA medical examination regarding either issue.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims of service connection for diabetes mellitus and peripheral neuropathy of the lower extremities.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating either of the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements to include his hearing testimony.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus and organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on 
May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.  

The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Diabetes Mellitus

The Veteran does not contend that his diabetes mellitus is directly related to service or that the disease had its onset in the first post-service year.  Rather, it is the Veteran's contention that service connection for his diabetes mellitus is warranted presumptively based on his service aboard a Navy ship during the Vietnam Era.  See 38 C.F.R. §§ 3.307, 3.309(e).  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.  Service records show that the Veteran served aboard the U.S.S. Whipple (DE-1062).  He has alleged in hearing testimony and written statements that he was exposed to herbicides during the Vietnam Era, specifically in 1972, when the Whipple was off the coast of Vietnam.  The Board notes that records from the National Personnel Records Center (NPRC) show that the U.S.S. Whipple was in the official waters of the Republic of Vietnam almost continuously from February 1972 to July 1972.  Furthermore, the service personnel records show that the Veteran was on the U.S.S. Whipple during that time.  Specifically, the Veteran contends that eastward winds carried herbicides in the direction of the ship and that at some point, when the U.S.S. Whipple was in need of repairs, it entered Da Nang harbor and was tied to the U.S.S. Hector while repair work was being carried out.  While there, the Veteran states that a "beer barge" pulled up alongside the U.S.S. Whipple and that he was permitted to spend time on the beer barge, where all the supplies came from land.  Apparently, the barge was also subjected to winds from shore.  Consistently, the Veteran has denied going ashore or having any type of visitation in the Republic of Vietnam.

According to the Dictionary of American Naval Fighting Ships, from 20 to 24 April, 1972, the U.S.S. Whipple received repairs to her 5-inch gun from U.S.S. Hector (AR-7) and Mobile Technical Unit 13.  Moored alongside the repair ship in Da Nang harbor in the daytime, the ship would patrol off the harbor mouth in the evening.  See http://www.history.navy.mil/danfs/w7/whipple-iii.htm.  There is no evidence that the U.S.S. Whipple was ever in the brown waters of Vietnam, or that crewmembers ever went ashore.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, last updated January 18, 2012).  

The Board finds that the evidence does not reflect that the U.S.S. Whipple was docked on the shore.  It was moored alongside the repair ship, and the Board has no information on actual docking.  However, according to the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, the U.S.S. Whipple is not a ship associated with herbicide exposure.  As stated, mere anchoring in Da Nang Harbor does not satisfy the docking requirement.  Most saliently, however, the Veteran did not set foot on the landmass of Vietnam.  Thus, even if, arguendo, the ship was docked in the manner required, the fact that he did not go ashore precludes benefits based on presumptive exposure to herbicides.  VBA Training Letter 10-06.

The Veteran's assertions regarding herbicides being present in the winds blowing onto his ship are speculative and without a factual basis.  The Veteran is not competent to provide evidence regarding the contents of the air he was breathing, including to establish the fact that the air contained herbicides such as Agent Orange.  This assertion is unsupported by an factual indicia to show herbicides in the air in close proximity to the Veteran.  

Additionally, the assertion of exposure to winds blowing from inland that are alleged to possibly have contained herbicides has no tendency to establish service in the Republic of Vietnam for the purposes of presumptive service connection.  The criteria for a veteran to be seen as having had "service in the Republic of Vietnam" are clearly defined, and in the absence of being present on land or in the inland waters, there is no "service in the Republic of Vietnam" for VA compensation purposes.  In conclusion, the Veteran did not have "service in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  As such, he is not entitled to presumptive service connection for the diseases listed in 38 C.F.R. § 3.309(e) to include diabetes mellitus.  For these reasons, the Board finds that service connection for diabetes mellitus on a presumptive basis as due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).

The Board next finds that the Veteran did not sustain an injury or disease of the endocrine system in service, and did not experience chronic symptoms of diabetes mellitus in service.  The service treatment records do not show treatment for or symptoms consistent with diabetes mellitus.    

The evidence also shows that symptoms of diabetes mellitus were not continuous after service separation, and did not manifest until many years after service separation.  Instead, the record reflects that the Veteran's diabetes mellitus was initially diagnosed years after service in January 2003.  There is no indication in the record that symptoms of diabetes began before the initial diagnosis in January 2003.  Indeed, at the December 2011 Board personal hearing, the Veteran indicated that he had symptoms of diabetes mellitus such as thirst for some time before the January 2003 diagnosis, but he did not assert that these symptoms began in service or even in the first post-service year.  

Furthermore, as there is no evidence of diabetes mellitus, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for chronic disability of diabetes mellitus manifesting within one year of service do not apply.  Because the Veteran's diabetes mellitus manifested years after service rather than during the first post-service year, service connection for diabetes mellitus on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.  There is no competent evidence of a nexus between diabetes mellitus and service; indeed, there is not in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed diabetes mellitus could be related to service by medical opinion.  

Because there is no evidence of in-service injury or disease of the endocrine system, no presumed or actual exposure to herbicides during service, no chronic symptoms of diabetes mellitus in service, no continuous symptoms of diabetes mellitus for many years after service, and no competent evidence of a nexus between diabetes mellitus and service, the criteria for direct service connection for the Veteran's diabetes mellitus have not been met.  38 C.F.R. § 3.303; Shedden, supra; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider "evidence of a prolonged period without medical complaint, along with other factors. . . ." in resolving claim).  Because the Veteran did not have service in the Republic of Vietnam, and was not otherwise shown factually to have been exposed to herbicides in service, the presumptive service connection provisions for diabetes mellitus based on herbicide exposure are not met.  Because diabetes mellitus did not manifest to a compensable degree within one year of service separation, the presumptive service connection provisions for diabetes mellitus as a "chronic" disease are not met.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy of the Lower Extremities

The foregoing discussion regarding the lack of "service in the Republic of Vietnam" is incorporated herein by reference, including the Board's findings of fact that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.  
  
The Board next finds that the Veteran did not sustain an injury or disease of the nerves of the lower extremities in service, and that symptoms of peripheral neuropathy of the lower extremities were not chronic in service.  The service treatment records do not show any symptoms, complaints, or findings consistent with peripheral neuropathy of the lower extremities.  

The evidence also shows that symptoms of peripheral neuropathy of the lower extremities were not continuous after service separation, and did not manifest until many years after service separation, including no symptoms of peripheral neuropathy in the first post-service year.  Rather, a thorough review of the record along with the Veteran's December 2011 hearing testimony shows that peripheral neuropathy manifested several years after the post-service diagnosis of diabetes mellitus, which occurred in January 2003.  According to the Veteran's hearing testimony, the symptoms of peripheral neuropathy appeared approximately three years after the diagnosis of diabetes mellitus.  

Furthermore, as there is no evidence of diabetes mellitus, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for chronic disability of diabetes mellitus manifesting within one year of service do not apply.  Because the Veteran's diabetes mellitus manifested years after service rather than during the first post-service year, service connection for diabetes mellitus on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed peripheral neuropathy of the lower extremities is not etiologically related to service.  There is no competent evidence of a nexus between peripheral neuropathy of the lower extremities and service; indeed, there is no in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed peripheral neuropathy of the lower extremities could be related to service by medical opinion.  

Because there is no evidence of in-service injury or disease of the nerves of the lower extremities, no presumed or actual exposure to herbicides during service, no chronic symptoms of peripheral neuropathy of the lower extremities in service, no continuous symptoms of peripheral neuropathy of the lower extremities for many years after service, and no competent evidence of a nexus between peripheral neuropathy of the lower extremities and service, the criteria for direct service connection for the Veteran's diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden, supra; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider "evidence of a prolonged period without medical complaint, along with other factors. . . ." in resolving claim).  Because the Veteran did not have service in the Republic of Vietnam, and was not otherwise shown factually to have been exposed to herbicides in service, the presumptive service connection provisions for peripheral neuropathy of the lower extremities (neurological disorders) based on herbicide exposure are not met.  Because peripheral neuropathy of the lower extremities did not manifest to a compensable degree within one year of service separation, the presumptive service connection provisions for diabetes mellitus as a "chronic" disease are not met.  38 C.F.R. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that service connection for peripheral neuropathy is warranted on a secondary basis, as secondary to diabetes mellitus.  See 38 C.F.R. § 3.310 (2011).  Under 38 C.F.R. § 3.310, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Because diabetes mellitus is not a service-connected disability in the Veteran's case, secondary service connection based upon it is precluded.  The Board also notes that even if the Veteran had "service in the Republic of Vietnam," service connection on a presumptive basis for peripheral neuropathy would not be warranted as a disease associated with exposure to certain herbicide agents because, under applicable regulations, acute and subacute peripheral neuropathy must manifest within a year after the last exposure to herbicides.  38 C.F.R. § 3.307((a)(6)(ii).  Indeed, acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  As stated, the Veteran's peripheral neuropathy did not manifest so close in time to service.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the lower extremities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


